NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ANGEL CRUZ-JUAREZ,                               No.   14-72249

                  Petitioner,                     Agency No. A087-966-497

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 16, 2016**

Before: O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Angel Cruz-Juarez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      The BIA found Cruz-Juarez not credible based on discrepancies in his

testimony and application as to the events leading to his father’s arrest. Substantial

evidence supports the BIA’s adverse credibility determination. See id. at 1046-47

(“Although inconsistencies no longer need to go to the heart of the petitioner’s

claim [under the REAL ID Act], when an inconsistency is at the heart of the claim

it doubtless is of great weight.”); id. at 1048 (adverse credibility finding reasonable

under the “totality of circumstances”). Even if Cruz-Juarez’s explanations for the

discrepancies were plausible, they do not compel a contrary conclusion. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony

in this case, Cruz-Juarez’s withholding of removal claim fails. See Shrestha, 590

F.3d at 1048. In light of our disposition, we do not reach Cruz-Juarez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    14-72249